Citation Nr: 1020194	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar 
disorder.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1999 to May 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating 
for his bipolar disorder from 10 percent to 50 percent 
effective from October 2, 2005 .  The Veteran's claims file 
is now in the jurisdiction of the Houston, Texas RO.

In a May 2007 rating decision, the RO determined that the 
Veteran was not competent to handle disbursement of his 
funds.  He disagreed with that decision, and perfected the 
appeal in September 2007.  Thereafter, a January 2010 rating 
decision found that the Veteran was competent.  Accordingly, 
that matter is resolved, and is not before the Board.

The claim for an increased rating for bipolar disorder is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.


REMAND

A January 2007 report of VA mental disorders examination 
notes that the Veteran was hospitalized 2 times in Austin 
State Hospital since his discharge from service, in early 
2005 and in late 2005.  An October 7, 2005 private mental 
health treatment report notes that the Veteran had been 
admitted to "ASH after he went to PES last Friday."  

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim begins one year 
before the claim was filed.  As the instant claim for 
increase arises from an October 2006 communication, the 
period for consideration is from October 2005 until the 
present.  Accordingly, his October 2005 hospitalization 
records are pertinent (and perhaps critical) evidence that is 
outstanding, and should be secured.
A December 2007 Field Examination Report notes that the 
Veteran was receiving private medical care (and was taking 
prescribed medication for psychiatric disability).  The 
private treatment records are also pertinent evidence that is 
outstanding and should be secured.  

The Veteran is advised that a governing regulation provides 
that where evidence (including releases for private records) 
requested in connection with a claim for VA benefits is not 
received within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158.

Significantly, staged ratings may be appropriate in a claim 
for increase when the factual findings show distinct time 
periods when the disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all providers of psychiatric 
treatment/medication he has received since 
September 2005, and to provide any 
authorizations necessary for VA to obtain 
records of private treatment.  The RO 
should secure for the record copies of 
complete clinical records of the 
identified treatment (i.e., those not 
already associated with the claims 
folder).  The Veteran should be notified 
if any private records identified are not 
received pursuant to the RO's request.

2.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

